DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien (US 2019/0036264).
Regarding claim 1: Chien teaches an electrical plug connector 100, comprising: a metallic shell 1 comprising a receiving cavity 11; a first insulated housing 21 comprising a first inner assembling space (at 231; Fig. 3); a first terminal module 3, 25 comprising a plurality of first terminals 3 and a first assembling block 25, wherein the first assembling block is assembled in the first inner assembling space of the first insulated housing 21 (see Fig. 3 for the first assembling block located within the first insulated housing); a second insulated housing 41 comprising a second inner assembling space (at 43; Fig. 2); and a second terminal module 5, 45 comprising a plurality of second terminals 5 and a second assembling block 45, wherein the second assembling block is assembled in the second inner assembling space of the second insulated housing 41 (see Fig. 2 for the second assembling block located within the second insulated housing); wherein the first insulated housing 21 assembled with the first terminal module and the second insulated housing 41 assembled with the second terminal module are combined with each other and together received in the receiving cavity 11 of the metallic shell 1 (see Figs. 6-7), an insertion cavity (e.g. between 35, 55; Fig. 7) is between an inner side of an assembly of the first insulated housing 21 and the second insulated housing 41 after the first insulated housing is combined with the second insulated housing (see Fig. 7).  
Regarding claim 2: Chien teaches all the limitations of claim 1 and further teaches wherein the first assembling block 25 is received and retained in the first inner assembling space of the first insulated housing 21 (see Fig. 3) and the second assembling block 45 is received and retained in the second inner assembling space of the second insulated housing 41 (see Fig. 2).  
Regarding claim 3: Chien teaches all the limitations of claim 1 and further teaches wherein each of the first terminals 3 comprises a first flexible contact portion 35, a first body portion 36, and a first tail portion 37, the first body portions are held in the first assembling block 25 (see Fig. 3); wherein for each of the first terminals 3, the first flexible contact portion extends forward from the first body portion in a rear-to-front direction, and the first tail portion extends backward from the first body portion in a front-to-rear direction and protrudes out of the first assembling block (see Fig. 3).  
Regarding claim 4: Chien teaches all the limitations of claim 1 and further teaches wherein each of the second terminals 5 comprises a second flexible contact portion 55, a second body portion 56, and a second tail portion 57, the second body portions are held in the second assembling block 45 (see Fig. 2); wherein for each of the second terminals 5, the second flexible contact portion extends forward from the second body portion in a rear-to-front direction, and the second tail portion extends backward from the second body portion in a front-to-rear direction and protrudes out of the second assembling block (see Fig. 2).  
Regarding claim 5: Chien teaches all the limitations of claim 1 and further teaches wherein two sides of the first insulated housing 21 comprise two first buckling grooves (e.g. grooves located behind terminal groove 23; Fig. 4), two sides of the first assembling block 25 comprise two first engaging blocks (e.g. seen between the grooves; Fig. 4), and each of the first engaging blocks is engaged with the corresponding first buckling groove (see Fig. 2 for grooves and blocks engaged with each other).  
Regarding claim 6: Chien teaches all the limitations of claim 1 and further teaches wherein two sides of the second insulated housing 41 comprise two second buckling grooves, two sides of the second assembling block comprise two second engaging blocks, and each of the second engaging blocks is engaged with the corresponding second buckling groove (e.g. similar to first insulated housing and seen in Fig. 3).  
Regarding claim 7: Chien teaches all the limitations of claim 1 and further teaches wherein an inner side of the first assembling block 25 comprises a first positioning structure 251, an inner side of the second assembling block 45 comprises a second positioning structure 451, and the first positioning structure is combined with the second positioning structure (Para. 0035).  
Regarding claim 8: Chien teaches all the limitations of claim 7 and further teaches further comprising a metallic member 8 between the first insulated housing 21 and the second insulated housing 41 (see Fig. 2), wherein the metallic member 8 comprises a buckling hole 81 and two side latches 83, the buckling hole is provided for being inserted by the first positioning structure 251, and the two side latches respectively extend from two sides of the metallic member along a rear-to-front direction (see Figs. 2 and 7).
Regarding claim 9: Chien teaches all the limitations of claim 8 and further teaches wherein each of side latches 83 comprises a side arm (at 83; Fig. 2) and a latch portion 85, wherein the latch portion is at a front portion of the side arm and inserted into the insertion cavity along a transverse direction (see Figs. 2 and 7).  
Regarding claim 10: Chien teaches all the limitations of claim 1 and further teaches further comprising two side latches 83 disposed on two sides of the first insulated housing 21 and the second insulated housing 41 along a transverse direction, and each of side latches comprises a side arm (at 83; Fig. 2) and a latch portion 85, wherein the latch portion is at a front portion of the side arm and inserted into the insertion cavity along a transverse direction (see Figs. 2 and 7).  
Regarding claim 11: Chien teaches all the limitations of claim 1 and further teaches further comprising a first metallic sheet 71 and a second metallic sheet 72, wherein the first metallic sheet is on the first insulated housing 21, and the second metallic sheet 72 is on the second insulated housing 41 (see Fig. 2).  
Regarding claim 12: Chien teaches an electrical plug connector 100, comprising: a metallic shell 1 comprising a receiving cavity 11 along a longitudinal direction (see Fig. 2); a first insulated housing 21 comprising a first inner assembling space (see Fig. 3); a first terminal module comprising a plurality of first terminals 5 and a first assembling block 25 (Fig. 4), wherein the first assembling block is assembled and retained in the first inner assembling space of the first insulated housing along a vertical direction (see Fig. 3 for the first assembling block located within the first insulated housing); a second insulated housing 41 comprising a second inner assembling space (see Fig. 5); and a second terminal module comprising a plurality of second terminals 5 and a second assembling block 45 (Fig. 2), wherein the second assembling block is assembled and retained in the second inner assembling space of the second insulated housing along the vertical direction (see Fig. 2 for the second assembling block located within the second insulated housing); wherein the first insulated housing 21 assembled with the first terminal module and the second insulated housing 41 assembled with the second terminal module are combined with each other along the vertical direction and together received in the receiving cavity of the metallic shell 1 (see Figs. 1 and 7), an insertion cavity (e.g. between 35, 55; Fig. 7) is between an inner side of an assembly of the first insulated housing and the second insulated housing after the first insulated housing is combined with the second insulated housing along the vertical direction (see Fig. 7).  
Regarding claim 13: Chien teaches all the limitations of claim 12 and further teaches wherein an inner side of the first assembling block comprises a first positioning structure 251, an inner side of the second assembling block comprises a second positioning structure 451, and the first positioning structure is combined with the second positioning structure (Para. 0035).  
Regarding claim 14: Chien teaches all the limitations of claim 13 and further teaches further comprising a metallic member 8 between the first insulated housing and the second insulated housing (see Fig. 2), wherein the metallic member 8 comprises a buckling hole 81 and two side latches 83, the buckling hole is provided for being inserted by the first positioning structure 251, and the two side latches 83 extend from two sides of the metallic member (see Fig. 2).  
Regarding claim 15: Chien teaches all the limitations of claim 14 and further teaches wherein each of side latches comprises a side arm (at 83; Fig. 2) and latch portion 85, wherein the latch portion is at a front portion of the side arm and inserted into the insertion cavity along a transverse direction (see Figs. 2 and 7).  
Regarding claim 16: Chien teaches all the limitations of claim 12 and further teaches further comprising two side latches 83 disposed on two sides of the first insulated housing 21 and the second insulated housing 41 along a transverse direction (Fig. 2), and each of side latches comprises a side arm (at 83; Fig. 2) and a latch portion 85, wherein the latch portion is at a front portion of the side arm and inserted into the insertion cavity along the transverse direction (see Figs. 2 and 7).  
Regarding claim 17: Chien teaches an electrical plug connector 100, comprising: a metallic shell 1 comprising a receiving cavity 11; a first insulated housing 21 comprising a first inner assembling space (Fig. 3); a first terminal module comprising a plurality of first terminals 3 and a first assembling block 25, wherein the first assembling block is received and assembled in the first inner assembling space of the first insulated housing (see Fig. 3 for the first assembling block located within the first insulated housing); a second insulated housing 41 comprising a second inner assembling space (Fig. 2); a second terminal module comprising a plurality of second terminals 5 and a second assembling block 45, wherein the second assembling block is received and assembled in the second inner assembling space of the second insulated housing (see Fig. 2); and two side latches 83 disposed on two sides of the first insulated housing and the second insulated housing along a transverse direction (see Fig. 2), and each of side latches comprises a side arm (at 83; Fig. 2) and a latch portion 85, wherein the latch portion is at a front portion of the side arm and inserted into the insertion cavity along the transverse direction (see Figs. 2 and 7); wherein the first insulated housing assembled with the first terminal module and the second insulated housing assembled with the second terminal module are combined with each other along a vertical direction and together received in the receiving cavity of the metallic shell 1 (see Figs. 1-2), an insertion cavity is between an inner side of an assembly of the first insulated housing and the second insulated housing after the first insulated housing is combined with the second insulated housing (see Fig. 7).  
Regarding claim 18: Chien teaches all the limitations of claim 17 and further teaches wherein an inner side of the first assembling block comprises a first positioning structure 251, an inner side of the second assembling block comprises a second positioning structure 451, and the first positioning structure is combined with the second positioning structure (Para. 0035).  
Regarding claim 19: Chien teaches all the limitations of claim 18 and further teaches further comprising a metallic member 8 between the first insulated housing and the second insulated housing (Fig. 2), wherein the metallic member 8 comprises a buckling hole 81 and two side latches 83, the buckling hole is provided for being inserted by the first positioning structure 251 (Fig. 2), and the two side latches respectively extend from two sides of the metallic member along a rear-to-front direction (see Figs. 2 and 7).
Regarding claim 20: Chien teaches all the limitations of claim 19 and further teaches wherein each of side latches 83 comprises a side arm (at 83; Fig. 2) and latch portion 85, wherein the latch portion is at a front portion of the side arm and inserted into the insertion cavity along a transverse direction (see Figs. 2 and 7).

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Reference Chien (US 2019/0036264) teaches all the limitations of independent claims 1, 12 and 17 and further teaches wherein the first and second assembling block is assembled with and within the first and second insulated housing, respectively (see Figs. 1-7). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833